Order filed December 18, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00144-CR
                                   ____________

                       HERMILO MORALEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 63639

                                     ORDER

      On December 4, 2013, appellant’s brief was filed accompanied by a motion
to exceed the word limit. See Tex. R. App. P. 9.4(i)(2)(B). A response was
requested and the State filed a response on December 9, 2013.

      The motion is DENIED. Accordingly, appellant’s brief is stricken and the
court orders appellant to file a brief that meets the requirements of Tex. R. App. P.
9.4(i)(2)(B) on or before January 17, 2014.
                                   PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.